DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (WO 2019126583 A1) in view of Abe (US 20180069162 A1) and Oka (US 20140197431 A1)

With regards to claim 1. Qiu discloses
A lighting apparatus (figs 1-14b), comprising: 
a driver (130; fig 1; [0037]; see 452 in fig 12c) for converting an external power (Vin) to generate multiple driving currents (PWR1-PWR3 ; FIG 1 [0037]); 
a light source (120) comprising a package holder (211;  FIG 14B) integrating multiple LED modules (201a-201c) having different output light parameters (“The three types of light may differ from one another in one or more of wavelength” [0043]; see 122-126 being different colors [0038]), the package holder having multiple terminals (see PWR1-PWR3 ; FIG 1; which involves connection of a conductor to a terminal of each of 122-126; fig 1; see connection for each of 494a-494c in fig 12e) for separately receiving the driving currents (see PWR1-PWR3 ; FIG 1) to control the multiple LED modules (122-126) independently in the package holder; and 
a controller (110) for controlling the driver for adjusting a relative ratio among the multiple driving currents to render an output light of the light source (see variation of color using variation of PWM in [0031] which involves ratio between PWMs) corresponding to predetermined optimized settings for at least an object illuminated by the light source (see function of 110 in [0035]; the examiner takes the position that either of a knob or a commands from a smartphone involves a predetermined relationship).
Qiu does not discloses
wherein the package holder has a plastic housing for disposing the terminals, for holding the multiple LED modules and for filling a fluorescent layer covering the multiple LED modules;
Abe teaches
wherein the package holder (11, 15; FIG 4) has a plastic housing (15 [0099]) for disposing the terminals (16a-16d; fig 1), for holding the multiple LED modules (12a-12b; fig 4) and for filling a phosphorescent 

Qiu as modified does not discloses
the phosphorescent layer covering the multiple LED modules being a fluorescent layer,
Oka teaches
the housing (6; fig 2) for filling a fluorescent layer (7a/7b [0095]) covering the multiple LED modules (2a/2b [0095]);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Qiu by implementing the layer covering the multiple LED modules being a fluorescent layer as disclosed by Oka in order to emit a particular wavelength as taught/suggested by Oka ([0021]).
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to implementing the layer covering the multiple LED modules being a fluorescent layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

With regards to claim 2. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the package holder is a substrate plate, the multiple LED modules are mounted on the substrate plate directly (see monolithic array in [0106]).

With regards to claim 3. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the multiple driving currents generated by a PWM Pulse Width Modulation power circuit (see PWR1-PWR2; fig 1), and the relative ratio of the multiple driving currents correspond to a duty ratio corresponding to each driving current of the PWM power circuit ( [0031]).

With regards to claim 4. Qiu as modified discloses
The lighting apparatus of claim 1, 
Abe further discloses
wherein the multiple LED modules (see 13a-13b; figs 3, 11-14) respectively comprise different layers (see 13a/13b; fig 4; [0082]) to render the different output light parameters [0082].
Oka further discloses
the layer being  a fluorescent layer (7a/7b [0095]);

With regards to claim 5. Qiu as modified discloses
The lighting apparatus of claim 4, 
Abe further discloses
wherein the multiple LED modules have the same type of LED chips (see multiple 12a and 12b in fig 4).

With regards to claim 6. Qiu as modified discloses
The lighting apparatus of claim 4, 
Abe further discloses

Oka further discloses
the layer being  a fluorescent layer (7a/7b [0095]);

With regards to claim 7. Qiu as modified discloses
The lighting apparatus of claim 4, 
Abe further discloses
wherein the multiple layers (13a/13b; fig 4) are arranged symmetrically with respect to a center point of the light source (figs 3, 11-14).
Oka further discloses
the layer being  a fluorescent layer (7a/7b [0095]);

With regards to claim 8. Qiu as modified discloses
The lighting apparatus of claim 4, 
Abe further discloses
further comprising a separating unit (15a; fig 4; [0102]) disposed between the multiple layers (13a/13b; fig 4 [0082]).
Oka further discloses
the layer being  a fluorescent layer (7a/7b [0095]);

With regards to claim 10. Qiu as modified discloses
The lighting apparatus of claim 4, 
Qiu further discloses
wherein the multiple fluorescent layers (206b;l fig 14b) are attached to a lens (209) disposed above LED chips  of the multiple LED modules (211).

With regards to claim 13. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
further comprising a manual switch for selecting from multiple options corresponding to different optimized object illumination sets (“The control signal interface may include a switch and/or other circuity that is manipulated by the user” [0031]).

With regards to claim 15. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the controller adjusts the relative ratio according to a time parameter provided by a time device (“based on time” [0083]).

With regards to claim 16. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the controller has multiple sets of customer parameters (see color and intensity [0083]), when the controller receives a customer instruction from an external device (“external device” [0084]), the controller changes the relative ratio according to one corresponding customer parameter associated to the customer instruction [0086].

With regards to claim 17. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the controller calculates the relative ratio according to stored parameters of the multiple LED modules when the same type of the lighting apparatus has multiple types of 

With regards to claim 18. Qiu as modified discloses
The lighting apparatus of claim 1, 
Qiu further discloses
wherein the controller adjusts the relative ratio according to a detected environment light parameter (see based on ambient lighting conditions [0083]; see [0031] for variation of PWMs/ratio).

With regards to claim 19. Qiu as modified discloses
The lighting apparatus of claim 18, 
Qiu further discloses
wherein the detected light parameter is transmitted from an external device (see external sensors in [0099]).

With regards to claim 20. Qiu as modified discloses
The lighting apparatus of claim 1, 
Abe further discloses
wherein the package holder has multiple electrode pins (16a-16d; fig 1) as the multiple terminals to be plugged to a socket for separately receiving the multiple driving currents ([0042-0043]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (WO 2019126583 A1) in view of Abe (US 20180069162 A1) and Oka (US 20140197431 A1) as applied to claims 4, and further in view of Chen (US 20180351054 A1)

With regards to claim 11. Qiu as modified discloses
The lighting apparatus of claim 4, 
Qiu as modified does not discloses
wherein a surface of the multiple fluorescent layers forms a lens surface for changing light paths of the light source.
Chen teaches
wherein a surface of the multiple fluorescent layers (1082; fig 8) forms a lens surface (108s) for changing light paths of the light source (106 [0027]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Qiu by implementing the surface of the multiple fluorescent layers forms a lens surface for changing light paths of the light source as disclosed by Chen in order to modify the radiation pattern of light source as taught/suggested by Chen ([0045]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (WO 2019126583 A1) in view of Abe (US 20180069162 A1) and Oka (US 20140197431 A1) as applied to claims 4, and further in view of Kwon (US 20190326349)

With regards to claim 9. Qiu as modified discloses
The lighting apparatus of claim 8, 
Qiu as modified does not discloses

Kwon teaches
wherein the separating unit (160SP; 164; fig 8) has concave structure for firmly attaching the fluorescent layers (“partition structure 160E includes the plurality of convex portions 160SP, an area of the fluorescent layer 174 facing the partition structure 160E (or a contact area between the fluorescent layer 174 and the reflective layer 172) may further increase, and thus, the fluorescent layer 174 may be firmly fixed to the partition structure 160E” [0081]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Qiu by implementing the separating unit has concave structure for firmly attaching the fluorescent layers as disclosed by Kwon in order to increase adhesion between a separation wall and a fluorescent layer as taught/suggested by Kwon ([0081]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (WO 2019126583 A1) in view of Abe (US 20180069162 A1) and Oka (US 20140197431 A1) as applied to claims 4, and further in view of Farmer (US 20090278465 A1)

With regards to claim 12. Qiu as modified discloses
The lighting apparatus of claim 4, 
Qiu as modified does not discloses
wherein the package holder has multiple different tilt surfaces respectively mounting the multiple LED modules for adjusting light output directions of the multiple LED modules.
Farmer teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Qiu by implementing the package holder has multiple different tilt surfaces respectively mounting the multiple LED modules for adjusting light output directions of the multiple LED modules as disclosed by Farmer in order to improve illumination coverage as taught/suggested by Farmer ([0019]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (WO 2019126583 A1) in view of Abe (US 20180069162 A1) and Oka (US 20140197431 A1) as applied to claim 13 above, and further in view of Conner (US 20160227629) 

With regards to claim 14. Qiu as modified discloses
The lighting apparatus of claim 13, 
wherein the manual switch comprises multiple option switches respectively corresponding to different objects, and each option switch is manually turned on for enhancing illumination effect for the corresponding object.
Conner teaches
the manual switch comprises multiple option switches (409; fig 5) respectively corresponding to different objects, and each option switch is manually turned on for enhancing illumination effect for the corresponding object [0039]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting apparatus of modified Qiu by implementing the manual switch comprises multiple option switches respectively corresponding .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844